COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-088-CR





FA’NAE LEROYCE ANDERSON  						APPELLANT

A/K/A FANAI ANDERSON	



V.



THE STATE OF TEXAS	 STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------	

Appellant Fa’Nae Leroyce Anderson a/k/a Fanai Anderson is attempting to appeal from her conviction for aggravated robbery with a deadly weapon.  We will dismiss the appeal.

In accordance with rule 25.2(a)(2), the trial court has certified that this criminal case “is a plea-bargained case and the defendant has NO right of appeal” and that “the defendant has waived the right of appeal.”  
See
 
Tex. R. App. P.
 25.2(a)(2).  On March 24, 2008, we notified Anderson that this certification indicating that she had no right to appeal and that she had waived her right of appeal had been filed in this court and that her appeal would be dismissed unless she or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 25.2(a)(2), (d), 44.3.  We received no response.

Therefore, in accordance with the trial court’s certification, we dismiss the appeal.  
See
 
Tex. R. App. P.
 25.2(a)(2), 43.2(f); 
Cooper v. State
, 45 S.W.3d 77, 81 (Tex. Crim. App. 2001).



PER CURIAM

PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: April 24, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.